Citation Nr: 0820622	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as schizophrenia and anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.  He was determined to be incompetent in January 
2005.  The appellant is his spouse and custodian.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In July 2006, the appellant submitted additional evidence 
directly to the Board.  She waived her right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).  


FINDING OF FACT

The additional evidence received since the RO's September 
2004 denial of the petition to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder, inclusive of schizophrenia, is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate 
this claim.




CONCLUSIONS OF LAW

1.  The RO's September 2004 decision denying the petition to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, inclusive of schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that September 2004 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
February 2005, the RO advised the appellant of the evidence 
needed to substantiate the veteran's claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As well, that February 2005 VCAA notice letter informed the 
appellant specifically of what constituted new and material 
evidence.  She was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  She was informed that material evidence 
must pertain to the reason the claim was previously denied.  


The letter stipulated that the claim was previously denied 
because the veteran's psychiatric condition did not occur 
during and was not aggravated by his period of active 
military service.  Therefore, the appellant has received the 
type of VCAA notice explained in Kent v. Nicholson, 20 
Vet. App. 1 (2006), insofar as apprising her and the veteran 
of the specific reasons his claim was previously denied so 
she would have the opportunity to respond on his behalf by 
providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.

It equally deserves mentioning that the RO issued that 
February 2005 VCAA notice letter prior to initially 
adjudicating the claim in April 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  Moreover, that February 2005 VCAA letter 
specifically asked the appellant to provide any evidence in 
her possession pertaining to the veteran's claim.  Id., at 
120-21.

A more recent May 2006 letter also informed the appellant 
that a downstream disability rating and effective date will 
be assigned if the veteran's underlying claim for service 
connection is eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And there has been no 
reason, since providing that additional notice, for the RO to 
go back and readjudicate the claim - such as in a 
supplemental statement of the case (SSOC), because the only 
additional evidence the appellant has since submitted in 
response to that additional notice she waived her right to 
have the RO initially consider.  See again 38 C.F.R. 
§§ 20.800, 20.1304(c).  See, too, Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that if, 
for whatever reason, the VCAA notice provided prior to the 
initial adjudication of the claim was inadequate, requiring 
additional post-adjudicatory notice, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the appellant is given an opportunity to 
participate effectively in the adjudication of the claim).  
See, as well, 38 C.F.R. §§ 19.31 and 19.37 and cf., Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

If there arguably is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and (2) based on the appellant's and 
veteran's contentions and the communications provided to the 
appellant by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, private medical records, 
and VA medical records - including the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



New and Material Evidence to Reopen the Claim

In September 2004, the RO denied the petition to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, inclusive of schizophrenia.  That 
decision was not appealed.  After the veteran was found to be 
incompetent, the appellant submitted a new claim in January 
2005 on his behalf.  The RO was correct in construing her 
letter as a claim to reopen, and not as a notice of 
disagreement (NOD) with the September 2004 RO decision 
because she did not express disagreement with that decision.  
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 
C.F.R. § 20.201 (2007).  Therefore, the RO's September 2004 
decision is final and binding based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2007).  This, in turn, means there must be new and material 
evidence since that decision to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since that September 2004 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim, as here, that has been denied and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.



As mentioned, the appellant filed the petition to reopen the 
claim in January 2005.  Therefore, under the revised 
standards (effective for petitions to reopen, as here, filed 
on or after August 29, 2001), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The additional evidence received since the RO's September 
2004 denial consists of private medical records from Drs. M. 
C. and H. D., and the January 2005 finding that the veteran 
is incompetent requiring that his spouse (the appellant) act 
on his behalf as his custodian.  



All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, therefore, never 
considered.  However, this evidence is not also material 
because it does not pertain to the reason the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Specifically, none 
of this additional evidence suggests the veteran's 
psychiatric disorder, inclusive of his schizophrenia, was 
either caused or made chronically worse by his military 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998) 
and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

The private medical records from Drs. M. C. and H. D. show 
treatment for a psychiatric condition.  Dr. M. C. reported 
that he had treated the veteran since the 1970s.  Dr. H. D. 
stated that the veteran's prognosis was poor.  However, 
mere indications of treatment of the condition at issue are 
not sufficient evidence to reopen the claim without also some 
suggestion that the disorder may be attributable to the 
veteran's military service.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).

The veteran reported to Drs. M. C. and H. D. that his 
psychiatric condition began in the military.  While the 
veteran is competent to relate his symptoms to a physician, 
the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, in 
Elkins v. Brown, 5 Vet. App. 474 (1993), the Court 
determined, in part, that two private nexus opinions were not 
"material" with respect to reopening a claim for service 
connection because there was no indication that either 
physician had established the nexus on a basis separate from 
the veteran's reported medical history during his military 
service, which was unsupported by clinical findings.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder, inclusive of schizophrenia.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Moreover, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply, and the petition to reopen the claim must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a 
psychiatric disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


